DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deleeuw et al. (hereinafter “Deleeuw” US 2016 / 0178904).


As pertaining to Claim 1, Deleeuw discloses (see Fig. 1 and Fig. 4) a method of assisting a user wearing a head mountable display (HMD; see (100, 132); and see Page 2, Para. [0020]) when determining that the user may be in a pathological state (i.e., a physical or mental state; see Page 1 through Page 2, Para. [0015]), the method comprising the steps of:
detecting, by one or more sensors (see (136, 138, 140, 142)), one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) indicating one or more current properties (i.e., physical and/or mental properties) of the user (see Page 3, Para. [0023]-[0024], and [0026]);
generating information (i.e., processed/analyzed sensor data) indicating the one or more current properties (i.e., physical and/or mental properties) of the user based on the one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate; see (404) in Fig. 4);
determining whether the user may be in a pathological state (i.e., a physical or mental state) or a non-pathological state (i.e., a non-physical or non-mental state) based on the information (i.e., processed/analyzed sensor data) indicating one or more of the current properties (i.e., physical and/or mental properties) of the user (see (404, 412) in Fig. 4; see Page 4, Para. [0036]-[0037], and [0039]); and


As pertaining to Claim 2, Deleeuw discloses (see Fig. 1 and Fig. 4) wherein the step of determining whether the user may be in a pathological state (i.e., a physical or mental state) or a non-pathological state (i.e., a non-physical or non-mental state) comprises comparing one or more of the current properties (i.e., physical and/or mental properties) of the user with one or more reference values (i.e., characteristic data, signals, and/or patterns) associated with one or more properties (i.e., physical and/or mental properties; again, see Page 4, Para. [0036]-[0037], and [0039]).

As pertaining to Claim 6, Deleeuw discloses (see Fig. 1 and Fig. 4) that the one or more operations comprise one or more from the list consisting of: 
terminating a content that is currently output by the HMD (see Page 4 through Page 5, Para. [0040]-[0041]); 
outputting an audio signal for alerting another user; and 
instructing a processing device to transmit at least an image signal comprising one or more images of the user wearing the HMD to a processing device of another user.

As pertaining to Claim 7, Deleeuw discloses (see Fig. 1 and Fig. 4) that the one or more current properties (i.e., physical and/or mental properties) comprise one or more from the list consisting of: 
an acceleration of the user’s head; 
an orientation of the user’s head; 
a position of the user’s head; 
an average motion of the user’s head; 
an acceleration of the user’s body; 
an orientation of the user’s body; 
a position of the user’s body; 
an average motion of the user’s body (see Page 3, Para. [0024] and Page 4 through Page 5, Para. [0041]).

As pertaining to Claim 8, Deleeuw discloses (see Fig. 1 and Fig. 4) that the one or more properties (i.e., physical and/or mental properties) comprise one or more physiological properties from the list consisting of: 
a beating rate of the user’s heart; 
a pattern of the beating rate of the user’s heart; 
a direction of the user’s gaze; 
a pattern of the direction of the user’s gaze; 
a dilation of at least one of the user’s pupils; 
a conductance of the user’ skin; and 


As pertaining to Claim 9, Deleeuw discloses (see Fig. 1 and Fig. 4) that the step of detecting comprises a step of:
receiving input data (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) entered by the user for interacting with a content (i.e., display data) output by the HMD (again, see Page 3, Para. [0023]-[0024], and [0026] along with Page 4, Para. [0036]-[0037], and [0039]).

As pertaining to Claim 10, Deleeuw discloses (see Fig. 1 and Fig. 4) that the step of determining comprises determining a level of user activity (i.e., physical and/or mental activity) based on the information (i.e., processed/analyzed sensor data) indicating the one or more current properties (i.e., physical and/or mental properties) of the user and the input data (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) entered by the user, or lack thereof, and determining whether the user may be in a pathological state (i.e., a physical or mental state) based on the level of user activity (again, see Page 3, Para. [0023]-[0024] along with Page 4, Para. [0036]-[0037], and [0039]).

As pertaining to Claim 13, Deleeuw discloses (see Fig. 1 and Fig. 4) that the one or more pathological states (pathological state (i.e., a physical or mental states) comprise one or more from the list consisting of: 

a stroke;
a seizure;
an asthma attack;
a panic attack;
syncope; and
an altered state of consciousness (see Page 4, Para. [0036]-[0037], and [0039]).

As pertaining to Claim 14, Deleeuw discloses (see Fig. 1 and Fig. 4) that the seizure is an epileptic seizure (see Page 1, Para. [0003]).

As pertaining to Claim 16, Deleeuw discloses (see Fig. 1 and Fig. 4) a non-transitory machine-readable storage medium which stores computer software which when executed by a computer (see Page 2, Para. [0016]), cause the computer to assist a user wearing a head mountable display (HMD; see (100, 132); and see Page 2, Para. [0020]) when determining that the user may be in a pathological state (i.e., a physical or mental state; see Page 1 through Page 2, Para. [0015]), by carrying out actions, comprising:
detecting, by one or more sensors (see (136, 138, 140, 142)), one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) indicating one or more current properties (i.e., physical and/or mental properties) of the user (see Page 3, Para. [0023]-[0024], and [0026]);

determining whether the user may be in a pathological state (i.e., a physical or mental state) or a non-pathological state (i.e., a non-physical or non-mental state) based on the information (i.e., processed/analyzed sensor data) indicating one or more of the current properties (i.e., physical and/or mental properties) of the user (see (404, 412) in Fig. 4; see Page 4, Para. [0036]-[0037], and [0039]); and
performing a process (i.e., a mitigation strategy; see (414) in Fig. 4) under instruction of a processor (120) in response to determining that the user may be in a pathological state (i.e., a physical or mental state), the process comprising one or more operations that the user can voluntarily instruct when the user is in a non-pathological state (i.e., a non-physical or non-mental state; see Page 4 through Page 5, Para. [0040]-[0044] and [0047]).

As pertaining to Claim 17, Deleeuw discloses (see Fig. 1 and Fig. 4) an apparatus (100) for assisting a user wearing a head mountable display (HMD; see (100, 132); and see Page 2, Para. [0020]) when determining that the user may be in a pathological state (i.e., a physical or mental state; see Page 1 through Page 2, Para. [0015]), the apparatus comprising:

a processor (120) configured to generate information (i.e., processed/analyzed sensor data) indicating the one or more current properties (i.e., physical and/or mental properties) of the user based on the one or more parameters (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate; see (404) in Fig. 4) and to determine whether the user may be in a pathological state (i.e., a physical or mental state) or a non-pathological state (i.e., a non-physical or non-mental state) based on the information (i.e., processed/analyzed sensor data; see (404, 412) in Fig. 4; see Page 4, Para. [0036]-[0037], and [0039]); and
an HMD (132) configured to perform a process (i.e., a mitigation strategy; see (414) in Fig. 4) under instruction of the processor (120) in response to determining that the user may be in a pathological state (i.e., a physical or mental state), the process comprising one or more operations that the user can voluntarily instruct when the user is in a non-pathological state (i.e., a non-physical or non-mental state; see Page 4 through Page 5, Para. [0040]-[0044] and [0047]).

As pertaining to Claim 18, Deleeuw discloses (see Fig. 1 and Fig. 4) that the processor (120) is configured to generate the information (i.e., processed/analyzed sensor data) by comparing the one or more detected parameters (parameters (i.e., eye 

As pertaining to Claim 19, Deleeuw discloses (see Fig. 1 and Fig. 4) that the processor (120) is configured to receive input data (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) entered by the user for interacting with a content (i.e., display data) output by the HMD (again, see Page 3, Para. [0023]-[0024], and [0026] along with Page 4, Para. [0036]-[0037], and [0039]).

As pertaining to Claim 20, Deleeuw discloses (see Fig. 1 and Fig. 4) that the processor (120) is configured to determine a level of user activity (i.e., physical and/or mental activity) based on at least one of the information (i.e., processed/analyzed sensor data) indicating the one or more current properties (i.e., physical and/or mental properties) of the user and the input data (i.e., eye gaze, eye movements, blinks, head and device movement, skin conductance, body temperature, pulse and heart rate) entered by the user to determine whether the user’s body may be in a pathological state (i.e., a physical or mental state) based on the level of activity (again, see Page 3, Para. [0023]-[0024] along with Page 4, Para. [0036]-[0037], and [0039]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw in view of Thomas et al. (hereafter “Thomas” US 2012 / 0223833).

As pertaining to Claim 3, Deleeuw does not explicitly disclose that when determining that the user may be in a pathological state based on the information the step of determining comprises the step of:  providing a content to the user requesting a response from the user within a predetermined period of time, and when no response is received from the user within the predetermined period of time performing the process under instruction of the processor.
However, in the same field of endeavor, Thomas discloses (see Fig. 1 and Fig. 3) a head mountable sensing device that provides sensing, measuring, recording, analyzing and reporting of a number of parameters, including user biometric data and head movement data, in order to determine whether a user is in a pathological state and/or has experienced a medical emergency (see Page 1, Para. [0011] and Page 2, Para. [0019]; and Page 9, Para. [0125]-[0126]).  In particular, Thomas discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deleeuw with the teachings of Thomas such that when determining that the user may be in a pathological state based on the information the step of determining comprises providing a content to the user requesting a response from the user within a predetermined period of time, and when no response is received from the user within the predetermined 

As pertaining to Claim 4, Deleeuw does not explicitly disclose that the step of performing the process comprises the step of:  communicating a signal to a communication device indicating that the user is experiencing a medical emergency.
However, in the same field of endeavor, Thomas discloses (see Fig. 1 and Fig. 3) a head mountable sensing device that provides sensing, measuring, recording, analyzing and reporting of a number of parameters, including user biometric data and head movement data, in order to determine whether a user is in a pathological state and/or has experienced a medical emergency (see Page 1, Para. [0011] and Page 2, Para. [0019]; and Page 9, Para. [0125]-[0126]).  In particular, Thomas discloses a sensor module (1) that detects one or more parameters (i.e., biometric and/or movement parameters) indicating one or more current properties of the user, and performs a process under instruction of a processor (2) in response to determining that the user may be in a pathological state, wherein the step of performing the process comprises the step of communicating a signal to a communication device (see Fig. 3) indicating that the user is experiencing a medical emergency (see Page 4, Para. [0067]-[0071] and Page 5 through Page 6, Para. [0077]-[0078], [0081], [0083]-[0084], and [0087]; and Page 8, Para. [0111]).  It is a goal of Thomas to provide a method of assisting a user wearing a head mountable sensing device when determining that the user may be in a pathological state, wherein the method allows for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deleeuw with the teachings of Thomas such that the step of performing the process comprises the step of:  communicating a signal to a communication device indicating that the user is experiencing a medical emergency, as suggested by Thomas, in order to provide the user with assistance and/or emergency locating and alerting using a small, portable, easily handled sensing system.

As pertaining to Claim 5, Thomas discloses (see Fig. 1 and Fig. 3) that the step of performing the process comprises the step of:  selecting the communication device from a plurality of communication devices according to in-case-of-emergency contact information (see Page 9, Para. [0125]-[0126]; and Page 8, Para. [0111]).

As pertaining to Claim 11, Deleeuw does not explicitly disclose that when detecting at least one of an acceleration of the user’s head that is greater than a predetermined threshold indicating an impact with an external object and a position of the user’s head indicating the user’s head is proximate to an approximately horizontal resting surface, the step of determining comprises the step of:  presenting a content to the user requesting a response from the user within a predetermined period of time.

.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deleeuw in view of Simon (US 2016 / 0022167).

As pertaining to Claim 12, Deleeuw discloses (see Fig. 1) capturing an image of at least one eye of the user (see (136)) and calculating where the user is looking (i.e., a gaze of the user) within the HMD (see Page 3, Para. [0023] and [0031]).
Deleeuw does not explicitly disclose calculating an accuracy with which the user is tracking a point of interest displayed by the HMD, and if the accuracy is below a predetermined threshold, determining that the user may be in a pathological state.
However, in the same field of endeavor, Simon discloses a means (see Page 1, Para. [0002]-[0003]) of diagnosing a pathological condition by calculating an accuracy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deleeuw with the teachings of Simon such that method of Deleeuw includes calculating an accuracy with which the user is tracking a point of interest displayed by the HMD, and if the accuracy is below a predetermined threshold, determining that the user may be in a pathological state, as suggested by Simon, in order to provide a simple, accurate, portable, and affordable means of analyzing user data to provide a determination of the user’s pathological state that is accessible to a variety of users.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622